Citation Nr: 1537521	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-05 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for a right knee disorder to include residuals of torn meniscus.
 
2.  Entitlement to service connection for a right knee disorder to include residuals of torn meniscus.
 
3.  Entitlement to service connection for a left shoulder strain.
 
4.  Entitlement to service connection for a neck disorder.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
 
ATTORNEY FOR THE BOARD
 
C. Howell, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1985 to August 1986.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's "Virtual VA" and Veterans Benefit Management System (VBMS) claims files.
 
The veteran testified at a May 2015 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS record.
 
The issues of entitlement to service connection for neck and right knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 

FINDINGS OF FACT
 
1.  In a February 1989 rating decision VA denied entitlement to service connection for a right knee disorder.  New and material evidence was not received within the one-year appeal period, and the Veteran did not appeal the decision.  
 
2.  The evidence received since the February 1989 rating decision became final relates to unestablished facts and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder to include residuals of torn meniscus.
 
3.  The Veteran's left shoulder strain is not etiologically related to his active duty service.
 
 
CONCLUSIONS OF LAW
 
1.  The February 1989 rating decision that denied entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015). 
 
2.  The evidence received since the February 1989 rating decision is new and material, and the claim of entitlement to service connection for a right knee disorder to include residuals of torn meniscus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
 
3.  A chronic left shoulder strain was not incurred or aggravated during the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015)
 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In September 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are assigned.  
 
Regarding the Veteran's claim of entitlement to service connection for a left shoulder strain, VA further fulfilled its duty to assist him in obtaining relevant evidence to substantiate his claim and by providing a VA examination in September 2010.
 
During the Veteran's May 2015 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regards to the claims.  Because of this, the Veteran and his representative were provided the opportunity to introduce material evidence and pertinent arguments in compliance with C.F.R. § 3.103.  Further, the Veteran has not contended the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or committed prejudicial error.  There is no indication the Veteran was otherwise denied due process during his Board hearing.
 
Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication as to whether new and material evidence has been received to reopen a claim for a right knee disorder and entitlement to service connection for a left shoulder strain at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.
 

II.  Laws and Regulations
 
If a claim of entitlement to service connection is denied by an agency of original jurisdiction decision, that decision becomes final if the claimant does not file a notice of disagreement within one year of the date the decision was mailed to the claimant, and generally cannot be reopened or allowed.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302, 20.1103.  Once that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).
 
Evidence is new and material if it: (1) has not been previously submitted to agency decision-makers; (2) by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time the last prior final denial of the claim sought to be opened; and (4) raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Further, the threshold for raising a reasonable possibility of substantiating the claim is low.  Shade, 24 Vet. App. at 117.
 
Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  For the purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence submitted since the last final RO or Board decision will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a present disability exists is satisfied if the Veteran had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).
 
III.  Analysis
 
Claim to Reopen - Right Knee Disorder
 
In February 1989, VA denied entitlement to service connection for a right knee disorder because the most probative evidence indicated the Veteran did not meet the criteria for a diagnosis of a right knee disorder.  The Veteran did not appeal or submit new and material evidence within the one-year appeal period after notice of the decision was provided.  Hence, that decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302, 20.1103.  

The evidence received since that decision includes VA treatment records and private medical records that show a knee disorder.  See, e.g., VA Treatment Records from April 2010 and August 2010.  This evidence relates to an unestablished fact needed to establish service connection (i.e., current disability).  Therefore, the Board finds that new and material evidence has been received and the criteria to reopen the Veteran's claim for service connection for a right knee disorder are met.   
 
Service Connection - Left Shoulder Strain
 
The Veteran contends that his left shoulder strain is related to service.  He alleges that it is the result of injuries sustained during a March 1986 motor vehicle accident.  See January 2012 Veteran's Statement in Support of Claim.  Medical evidence shows that he has a current left shoulder strain.  The remaining issue is whether that strain is etiologically related to his service.
 
The claims file reflects that a March 1986 motor vehicle accident resulted in superficial abrasions to the Veteran's left shoulder.  See March 1986 Private Medical Records.  It also reflects a non-specific shoulder issue in 1985 that was "non-urgent."  See July 1985 Service Treatment Records.
 
The Veteran's left shoulder was evaluated during a September 2010 VA examination.  After a review of the claims file and examination of the Veteran, the examiner diagnosed a left shoulder strain, but found no evidence of a sprain, arthritis, or bursitis.  The examiner noted that service treatment records reflected a report of left shoulder pain in 1985, and superficial left shoulder abrasions from the 1986 motor vehicle accident.  The examiner opined that the strain was less likely as not (less than 50% probability) caused by or related to the Veteran's service.  Specifically regarding the motor vehicle accident, the examiner opined that "a cause-effect relationship between shoulder abrasions and shoulder strain has not been described to date in the medical literature."
 
VA treatment records show that the Veteran had a CT scan of his left shoulder in February 2010 and x-rays in April 2010, prior to the September 2010 VA examination.  Both revealed normal findings.  

At the May 2015 hearing, the Veteran testified that his shoulder was injured during the 1986 motor vehicle accident.  While lay testimony can be competent to establish a nexus between a disability and service in this case the Veteran's lay statements are less probative than the September 2010 VA examiner's medical opinion.  In this regard, the Veteran did not mention any shoulder issues during an October 1986 VA examination or in his May 1988 Statement in Support of Claim for entitlement to service connection for other injuries that occurred as a result of the 1986 motor vehicle accident.  In fact February 2010 VA treatment records appear  to be the first time the Veteran was treated for any left shoulder pain since his discharge from service.   Further, prior to the September 2010 VA examination diagnosing the left shoulder strain, a CT scan and an x-ray of that shoulder were normal.  Regardless, the September 2010 VA medical examiner reviewed the Veteran's claims file and medical records, conducted an examination of the shoulder, and offered a reasoned medical opinion that it was less likely than not (less than 50 percent probability) that the Veteran's left shoulder strain was etiologically related to service.  There is no competent evidence to the contrary.
 
The preponderance of the evidence is against entitlement to service connection for a left shoulder strain, and therefore there is no reasonable doubt to resolve in favor of the Veteran.

The claim is denied.
 
 
ORDER
 
New and material evidence having been received the claim of entitlement to service connection for a right knee disorder is reopened.
 
Entitlement to service connection for a left shoulder strain is denied.
 
 
REMAND
 
VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).   Also, a claim is not necessarily limited in scope to a single or particular diagnosis and should be construed "based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed processing that claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).
 
In this case, the Board has decided to reopen the Veteran's claim for entitlement to service connection for a right knee disorder, and there is evidence that he has both neck and right knee disorders.  VA treatment records reflect a diagnosis of cervical degenerative changes, and a history of chronic neck pain.  See March 2011 VA Treatment Records.  The evidence also reflects that the Veteran had knee surgery in December 2010, but has since continued to have knee pain.  See December 2010 private medical records; February 2011 VA treatment records.
 
Under these circumstances, a remand is needed to obtain a VA examination addressing whether the Veteran currently has neck and right knee disorders that are etiologically related to service.  The Board notes that the Veteran was in a motor vehicle accident in March 1986, and he contends that his disorders are a result of this accident.  Any outstanding, relevant treatment records should also be obtained.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Obtain all outstanding VA and private medical records relating to the etiology of the Veteran's neck and right knee disorders.  This includes all pertinent records pertaining to care which are not currently of record provided at the VA Medical Center in Miami from August 1987 to 1994, from the VA Outpatient Clinic in Albany, New York, and from the VA Medical Center in Dublin between 2010 and 2014.  All records received should be associated with the claims file.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.
 
2.  Thereafter, schedule the Veteran for a VA orthopedic examination by an appropriate physician to determine the nature and etiology of any diagnosed right knee and neck disorders.  The examiner must review the Veteran's Virtual VA and VBMS files.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Following the examination, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed neck or right knee disorders are etiologically related to service, including the March 1986 motor vehicle accident.  A complete rationale must be provided for these opinions.
 
3.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of this claim.  38 C.F.R. §§3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that the notice scheduling the examination was sent to his last known address.  The examiner must also indicate whether any notice that was sent was returned as undeliverable.
 
4.  Thereafter, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
5.  After completing the actions detailed above, readjudicate the claim.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   This particularly includes medical opinion evidence linking neck and right knee disorders to service.
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


